Order entered January 24, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00059-CV

    DONAL R. SCHMIDT, JR., THIMOTHY S. WAFFORD, AND S&W AIRCRAFT
                        LEASING, LLC, Appellants

                                              V.

                P.I. HOLDINGS I, INC., AND COMPASS BANK, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02486

                                          ORDER
       Based on the record before us, we GRANT appellants’ motion for extension of time to

appeal. Appellants’ notice of appeal filed in the trial court on January 16, 2014 is considered

timely for jurisdictional purposes.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE